Citation Nr: 1526377	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left little finger surgery residuals.

2.  Entitlement to a higher initial disability rating (or evaluation) for PTSD, in excess of 30 percent for the period from November 3, 2008 to July 24, 2009, and in excess of 50 percent for the period from July 24, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The April 2009 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective November 3, 2008; however, in a September 2009 rating decision, the RO assigned a 50 percent rating for PTSD for the period from July 24, 2009, thus creating a "staged" initial rating for different periods.  As the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).  

In September 2012, the Board remanded the matter for additional development including to obtain service treatment records, provide VA examinations for the claimed disorders, and associate additional evidence with the record.  The additional development instructed by the September 2012 Board Remand has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2012 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current left little finger neuropathy.

2.  The Veteran began to experience symptoms of left little finger neuropathy in service. 

3.  The current left little finger neuropathy was incurred in service.

4.  For the entire initial rating period from November 3, 2008, the service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including depression, anxiety, irritability, sleep impairment, nightmares, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty concentrating, markedly diminished interest or participation in significant activities, and efforts to avoid thoughts, feelings, and activities related to PTSD-related trauma


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left little finger neuropathy, claimed as left little finger surgery residuals, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period from November 3, 2008 to July 24, 2009, the criteria for a higher initial disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  For the rating period from July 24, 2009, the criteria for a higher initial disability rating of 70 percent for PTSD have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

As to the issue of service connection for left little finger surgery residuals, the Board is granting service connection, which constitutes the full benefit sought on appeal.  Given the favorable outcome, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Regarding the issue of rating PTSD, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA treatment records, VA examination and medical opinion reports, and lay statements from the Veteran, his brother, his father, and the mother of one of his children.  A March 2013 VA memorandum reflects that the service treatment records are unavailable.  The memorandum further states that all efforts to obtain the records have been exhausted, and that further attempts to obtain the records would be futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

VA most recently examined the service-connected PTSD in February 2013.  The VA examiner interviewed the Veteran about past and present symptomatology and social and occupational impairments, provided clinical observations, and provided an opinion on the severity of PTSD symptoms and the related social and occupational impairment.  The Board finds that the February 2013 VA psychiatric examination report is adequate and that no further medical examination or opinion is needed to decide the issue of a higher initial disability rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Little Finger Surgery Residuals

The Veteran asserts that service connection is warranted for a current left little finger disorder that began in service, and which has been continuous since service separation.  Specifically, the Veteran contends that an in-service operation on the left little finger resulted in permanent numbness at the tip of the left little finger.  See, e.g., November 2008 VA Form 21-526.

Initially, the Board finds that the Veteran has a current disability of left little finger neuropathy.  VA has examined the left finger on several occasions, including in March 2009, July 2009, and January 2013.  The Veteran reported numbness on all three occasions, which was diagnosed as both neuropathy (July 2009) and dysesthesia (January 2013).  While both diagnoses encompass the numbness, neuropathy is a more clearly established "disability" for VA compensation purposes; therefore, the Board finds a current left little finger neuropathy disability.

The Board next finds that the evidence is at least in equipoise as to whether the Veteran began to experience symptoms of left little finger neuropathy in service.  As noted earlier, the service treatment records are unavailable; however, the November 2008 VA Form 21-526 indicates that the surgery occurred in service.  During the VA examinations in July 2009 and January 2013, the Veteran reported that numbness in the left little finger has been present since onset in service following surgery in Iraq.  The Veteran noted that surgery was performed following a spider bite that led to a left little finger infection.

The Board finds that the Veteran is competent to report both numbness in the finger and receiving finger surgery in service.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996) (recognizing veteran's competence to testify to burning sensation, itching, and peeling of feet in service).  The Veteran has consistently reported the history of left little finger surgery and numbness, specifically the onset of continuous left little finger numbness in service; therefore, the Board also finds the Veteran's reported history to be credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991) (holding that the Board must analyze the credibility and probative value of the lay evidence, including testimony, and offer reasons or bases for the rejection of such lay evidence).  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of left little finger neuropathy began in service.

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the current left little finger neuropathy disability was incurred in service, even though it was not diagnosed until later.  The Veteran has provided competent and credible statements indicating that numbness - one of the primary symptoms of a neuropathy disorder - began in service and has been continuous since service separation.  The January 2013 VA examiner opined that the in-service left little finger disorder was paronychia, and that the numbness residual does not coincide with residuals that would or could be expected from paronychia or related treatment.  

Given the absence of service treatment records, there is no service treatment record showing paronychia in service.  The Veteran's report of in-service symptoms is the only evidence of an in-service left little finger disorder; therefore, the January 2013 VA examiner's opinion, which is based on in-service paronychia, is a retroactive attempt to diagnose based only on reported symptoms without contemporaneous findings.  Accordingly, the Board assigns more weight to the Veteran's statements.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current left little finger neuropathy was incurred in service. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the criteria for service connection for left little finger neuropathy, claimed as left little finger surgery residual, have been met.  38 C.F.R. § 3.303(d).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Initial Rating for PTSD

The RO granted service connection for PTSD in an April 2009 rating decision, which assigned an initial 30 percent disability rating, effective November 3, 2008.  In a September 2009 rating decision, which followed the submission of additional lay and medical evidence, the RO assigned a higher initial rating of 50 percent for the period from July 24, 2009.  The Veteran contends that a higher initial disability is warranted for the entire initial rating period based on the severity of symptoms, such as anger and irritability, which have caused occupational and social impairment.  See, e.g., January 2010 VA Form 9; November 2009 VA Form 9. 

For the entire initial rating period from November 3, 2008, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 30 percent is warranted when a psychiatric disability manifests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from November 3, 2008, the service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including depression, anxiety, irritability, sleep impairment, nightmares, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty concentrating, markedly diminished interest or participation in significant activities, and efforts to avoid thoughts, feelings, and activities related to PTSD-related trauma.  For these reasons, the Board finds that the evidence demonstrates that the service-connected PTSD has more nearly approximated the criteria for a 50 percent disability rating under Diagnostic Code 9411.

In a November 2008 VA stressor information form (VA Form 21-0781), the Veteran discussed PTSD symptoms including nightmares, sleep impairment, stress, unhappiness, and trouble concentrating.  A contemporaneous November 2008 VA treatment record includes the VA clinician's assessment of depression and anxiety symptoms, both of which were determined to be severe.  A December 2008 VA psychiatric treatment note includes a GAF score of 55, which suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA examined the PTSD in March 2009.  The VA examiner provided a GAF score of 55 based on reports of symptoms including nightmares, sleep impairment, irritability, hypervigilance, and trouble concentrating.  The Veteran reported that difficulty concentrating had affected school work, and that a verbal altercation with an employer led to his termination.  

VA examined the PTSD again in July 2009.  The Veteran reported symptoms including nightmares, fatigue, anger, irritability, and antisocial behavior.  The VA examiner noted severe difficulty with understanding, communication, and participation in society; moderate to severe difficulty with school, work, getting around, and getting along with people; and moderate difficulty with life activities.  The VA examiner provided a GAF score of 45, which suggests serious symptoms or serious impairment in social, occupational, or school functioning.  The VA examiner highlighted how concentration, anxiety, and irritability were impairing school performance, and how irritability and anxiety affect the Veteran's ability to accept supervision at work.

VA examined the PTSD a third time in February 2013.  The VA examiner opined that the PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The VA examiner listed PTSD symptoms as difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty concentrating, markedly diminished interest or participation in significant activities, and efforts to avoid thoughts, feelings, or conversations associated with the PTSD-related trauma.

Additional evidence includes a community college report card for the period from Fall 2007 to Summer 2009 reflects a grade point average of 0.99.  Lay statements and a police record indicate that the Veteran was arrested in September 2011 for a domestic violence incident.  Although no date was provided, both the Veteran and his brother stated that the Veteran was arrested for domestic violence a second time.

In sum, for the entire initial rating period from November 3, 2008, the service-connected PTSD has manifested symptoms including depression, anxiety, irritability, sleep impairment, nightmares, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty concentrating, markedly diminished interest or participation in significant activities, and efforts to avoid thoughts, feelings, and activities related to PTSD-related trauma.  The evidence supports that these symptoms have affected school performance, as evidenced by poor grades, and occupational functioning, as indicated by the termination that followed a verbal altercation.  VA examiners have stated that the PTSD symptoms contributed to school and occupational impairment.  In addition, the Veteran has been arrested for domestic violence on two occasions.  

While the GAF scores of 55 (November and December 2008) and 45 (July 2009) suggest that the severity of the symptoms worsened during the initial rating period, the Veteran has not reported that new symptoms developed, or that existing symptoms worsened during the appeal period.  As such, the Board finds that the PTSD disability picture has remained relatively consistent for the entire initial rating period from November 3, 2008.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from November 3, 2008, the service-connected PTSD has more nearly approximated the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 4.3, 4.7, 4.130.

Within this context, the Board finds that, for the entire initial rating period from November 3, 2008, the weight of the evidence is against finding that the service-connected PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, as required for a higher initial disability rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The service-connected PTSD did not manifest symptoms such as suicidal ideation, obsessional rituals, or near-continuous panic or depression affecting the ability to function independently.  

While the PTSD did manifest impaired impulse control, the severity of this symptom - to include irritability, anger, and the arrests for domestic violence - was considered when resolving reasonable doubt in the Veteran's favor to find that the criteria for a 50 percent disability rating was more nearly approximated, even though impaired impulse control is identified in the rating criteria as a symptom consistent with a 70 percent disability rating.  While the Veteran indicated that an angry outburst at work resulted in termination, there is also a statement from the subsequent employer that the Veteran performed his duties with a spirit of commitment and excellence.  Similarly, although the Veteran reported two instances of arrest for domestic violence, K.C., who was involved in at least one of the domestic violence episodes, described a loving relationship despite the Veteran's tendency to get mad and say hurtful things.  Similarly, during the February 2013 VA psychiatric examination, the Veteran reported a good relationship with the mothers of his children, including K.C.  Based on this evidence, the Board finds that the impaired impulse control did not result in occupational and social impairment with deficiencies in most areas, though can be considered to have resulted in occupational and social impairment with reduced reliability and productivity.

Similarly, although the Veteran was fired from one job for becoming angry with a supervisor, the Board considered this difficulty in adapting to stressful work circumstances (consistent with a 50 percent disability rating), but did not consider it as representing a deficiency in the capacity to work (consistent with a 70 percent disability rating).  The Veteran was able to find employment after being fired, and, as noted above, the subsequent employer stated that the Veteran performed his duties with a spirit of commitment and excellence.  For these reasons, the Board finds that only one criterion from the rating criteria's description of a 70 percent disability rating is shown.  38 C.F.R. § 4.130.

As for the reported difficulty concentrating, the Board considered this symptom to be like, or similar to, difficulty in understanding complex commands, impairment in abstract thinking, and impairment in short-term memory, all of which are listed among the criteria for a 50 percent disability rating.

In sum, based on the lay and medical evidence of record, the Board finds that, for the entire initial rating period from November 3, 2008, the Veteran's disability picture has not more nearly approximated the criteria for a 70 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. 
§§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for an increased disability rating in excess of 50 percent for PTSD for the rating period from November 3, 2008, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including depression, anxiety, irritability, sleep impairment, nightmares, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty concentrating, markedly diminished interest or participation in significant activities, and efforts to avoid thoughts, feelings, and activities related to PTSD-related trauma.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is tinnitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 
38 C.F.R. § 4.16 requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96; see also Johnson v. Shinseki, 26 Vet. App. 237, 244-45 (2013) (holding that entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an evaluation is appropriate; instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually).  The issue of entitlement to a TDIU (which is a distinct form of extraschedular rating with different requirements than 38 C.F.R. § 3.321(b) extraschedular rating) was previously raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for left little finger neuropathy is granted.

A higher initial disability rating of 50 percent for PTSD for the rating period from November 3, 2008 to July 24, 2009, is granted; a higher initial disability rating in excess of 50 percent for the entire period is denied.






REMAND

TDIU

In Rice, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU in the September 2009 rating decision.  See May 8, 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

The Board finds that the RO's September 2009 denial of entitlement to a TDIU did not become final.  See 38 C.F.R. § 3.156(b) (2014) (finality may be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  Specifically, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

In this case, the Veteran submitted additional evidence regarding unemployability within one year of the September 21, 2009 letter notice of the September 2009 rating decision.  In an October 2009 letter, the Veteran reported losing one job due to an altercation with his boss.  In a January 2010 VA Form 9 (relating to the appeal for an increased rating for PTSD), the Veteran indicated that he lost another job due to depression and poor thinking.  The Board considers this material evidence as it relates whether service-connected disabilities, specifically PTSD, have rendered the Veteran unable to obtain (secure) or maintain (follow) substantially gainful employment.  Further, the evidence is new as it was not previously presented in detail by the Veteran at the time of the September 2009 rating decision.  

As the Veteran submitted these statements within one year of the September 21, 2009 letter notifying the Veteran of the September 2009 rating decision, the Board finds that the September 2009 denial of entitlement to a TDIU did not become final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104 , 3.156(b), 20.1103 (2014).  For these reasons, the Board finds that readjudication of the issue of entitlement to a TDIU, with consideration of the additional evidence, is required.  See 38 C.F.R. § 3.156(b).  In this context, the Board finds that the December 2014 claim for a TDIU does not raise a new issue, and that the existing issue of entitlement to a TDIU remains open, pending readjudication.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


